Citation Nr: 1454873	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for supraventricular arrhythmia.

2.  Entitlement to service connection for mitral valve prolapse, to include as secondary to the service-connected supraventricular arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the Veteran's claims file.

The Virtual VA claims processing system contains the transcript from the October 2013 Travel Board hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims.

As to the Veteran's claim for entitlement to service connection for mitral valve prolapse, to include as secondary to the service-connected supraventricular arrhythmia, the Veteran was afforded a VA examination in December 2012.  In a subsequent May 2012 opinion, a VA examiner found that the Veteran's mitral valve prolapse was less likely as not proximately due to, the result of, or aggravated beyond natural progression by his service-connected atrial fibrillation.  The examiner explained that mitral valve prolapse is a condition defined by anatomical defects within the leaflets of the mitral valve.  The examiner noted that it is commonly a congenital condition, but could also be familial or associated with several connective tissue disorders.  The examiner found that there was no objective evidence supporting atrial fibrillation as a cause of mitral valve prolapse.  She found that in the Veteran's case, his underlying mitral valve prolapse was likely present since birth and progressed over time due to the degradation of the mitral valve leaflets, causing significant mitral regurgitation and requiring mitral valve reconstruction surgery.  However, in his October 2013 Travel Board hearing, the Veteran testified that his physicians informed him that although his mitral valve prolapse was congenital, it was aggravated by his service-connected supraventricular arrhythmia.

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2014).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In light of the foregoing, the Board finds that a new VA examination is warranted to determine the etiology of the Veteran's mitral valve prolapse.

The Board notes that the Veteran was last afforded a VA cardiovascular examination in February 2012.  Further development and adjudication of the Veteran's claim for service connection for mitral valve prolapse may provide evidence in support of his claim for entitlement to a compensable rating for his service-connected supraventricular arrhythmia.  In light of the time since the last examination and the likelihood that the examination being conducted may have pertinent findings regarding the level of severity of his arrhythmia, the Veteran should also be afforded a contemporaneous VA examination to determine the current nature and severity of his service-connected supraventricular arrhythmia.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the Veteran must be afforded a VA cardiovascular examination to determine the current nature and severity of his service-connected supraventricular arrhythmia and to determine the etiology of his mitral valve prolapse.  The entire claims file, including a copy of this remand, should be made available to, and be reviewed by, the examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.  

Supraventricular Arrhythmia

The examiner should identify the signs and symptoms resulting from the Veteran's supraventricular arrhythmia, to include whether there is permanent atrial fibrillation and the number of episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia as documented by ECG or Holter monitor.  The episodes must be documented by ECG or Holter monitor; a self-report from the Veteran will not suffice.  Any indicated diagnostic tests and studies should be accomplished.

Mitral Valve Prolapse

After reviewing the claims file and examining the Veteran, the examiner should:

a) indicate whether the Veteran's mitral valve prolapse constitutes (i) a congenital disease,(ii) a congenital defect, or (iii) an acquired disease or injury;
      
      (The term "disease" is broadly defined as any 
      deviation from or interruption of the normal 
      structure or function of any part, organ, or 
      system of the body that is manifested by a 
      characteristic set of symptoms and signs and 
      whose etiology, pathology, and prognosis may 
      be known or unknown.  On the other hand, the 
      term "defect" would be definable as structural 
      or inherent abnormalities or conditions that are 
      more or less stationary in nature.)
      
      b)  If the examiner determines that the 
      Veteran's mitral valve prolapse is a congenital 
      defect, opine whether the Veteran now has 
      additional disability due to an in-service disease 
      or injury superimposed upon such defect;
      
c)  If the examiner determines that the Veteran's mitral valve prolapse is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;
      
      d)  If the Veteran's mitral valve prolapse is not 
      congenital in nature and/or did not preexist 
      service, opine as to whether it is at least as 
      likely as not (i.e. probability of 50 percent) that 
      it originated during active duty or is in any 
      other way causally related to his active duty 
      service.
      
      e)  If the Veteran's mitral valve prolapse is not 
      congenital in nature and/or did not preexist 
      service, opine as to whether it is at least as 
      likely as not (i.e. probability of 50 percent) that 
      the Veteran's mitral valve prolapse was caused 
      by, or is aggravated by, the Veteran's service-
      connected supraventricular arrhythmia.  

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record.  Specifically, the examiner should address the episode of arrhythmia in service in 1987.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.		 

3. After completing the above development and any other action deemed necessary, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



